Citation Nr: 0521419	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for anatomical loss of 
the right eye, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for ptosis of the 
right eye with inability to open or close lid, currently 
rated as 30 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had active service from December 1964 to 
February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

In November 2004, prior to promulgation of a decision in the 
appeal of the appellant's claim for an increased rating for 
anatomical loss of the right eye, his claim for an increased 
rating for ptosis of the right eye with inability to open or 
close lid, and his TDIU claim, the Board received a signed 
statement from the appellant that he is withdrawing his 
appeal as to those issues.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal as to 
the claim for an increased rating for anatomical loss of the 
right eye, the claim for an increased rating for ptosis of 
the right eye with inability to open or close lid, and the 
TDIU claim have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In a signed statement received at the Board in November 2004, 
the appellant stated that he was withdrawing his appeal on 
the claims of entitlement to an increased rating for 
anatomical loss of the right eye, entitlement to an increased 
rating for ptosis of the right eye, and entitlement to a 
TDIU.  The appellant has withdrawn his appeal as to these 
issues, and hence, with respect to these issues, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to entitlement to an 
increased rating for anatomical loss of the right eye, 
entitlement to an increased rating for ptosis of the right 
eye, and entitlement to a TDIU, and it is dismissed.  


ORDER

The appeal as to entitlement to an increased rating for 
anatomical loss of the right eye, entitlement to an increased 
rating for ptosis of the right eye with inability to open or 
close lid, and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities is dismissed.  


REMAND

In a rating decision dated in October 2004 the RO denied 
entitlement to service connection for PTSD.  Later that 
month, the RO transferred the appellant's claims file to the 
Board in conjunction with his appeal as to the increased 
rating and TDIU claims discussed earlier.  In November 2004, 
the RO received the appellant's Notice of Disagreement (NOD) 
with the denial of the PTSD service connection claim, and 
that document was forwarded to the Board in January 2004.  In 
his NOD, the appellant pointed out that in its October 2004 
rating decision the RO did not list as evidence, nor did it 
discuss, the report of an October 2003 psychological 
evaluation conducted at the Vietnam Veterans Family 
Assistance Center.  With his NOD, the appellant submitted an 
additional copy of the psychological evaluation report, which 
he had previously submitted to the RO in February 2004.  He 
requested that this evidence be considered by a Decision 
Review Officer and if his claim was not allowed that he be 
provided another VA examination by an examiner other than the 
psychologist who conducted his August 2004 VA examination.  

As a NOD has been filed as to the denial of entitlement to 
service connection for PTSD, the Board is obliged to remand 
this issue for the issuance of a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also 38 C.F.R. § 19.29 (2004). 

Accordingly, the case is REMANDED for the following action:  

The AMC should review the appellant's NOD 
and take any additional development 
action deemed warranted.  Unless the 
claim has been allowed, the AMC should 
issue a Statement of the Case on the 
issue of entitlement to service 
connection for PTSD with explicit 
consideration of the report of the 
October 2003 psychological evaluation 
conducted at the Vietnam Veterans Family 
Assistance Center.  The AMC should 
include notice of the need to timely file 
a Substantive Appeal to perfect an appeal 
on the issue of entitlement to service 
connection for PTSD.  If the appeal is 
perfected, it should be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


